United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-20706
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTONIO EFRAIN DIEGUEZ-GARCIA,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-542-1
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Antonio Efrain Dieguez-Garcia has appealed his conviction

for possession with intent to distribute 1 kilogram or more of

heroin and importation of heroin.   Dieguez’ sole issue is whether

21 U.S.C. §§ 841(a)&(b), 952, and 960(a)&(b) are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).       Dieguez

concedes that his argument is foreclosed by this court’s

precedent; he raises the issue only to preserve it for further


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-20706
                                -2-

review.   See United States v. Slaughter, 238 F.3d 580, 582

(2000).   The judgment is AFFIRMED.